UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6837


DONALD E. ROBINSON,

                Plaintiff - Appellant,

          v.

JEANETTE MCBRIDE, Clerk of Court Richland County in her
individual and official capacity; THE CITY OF COLUMBIA; THE
COUNTY OF RICHLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:13-cv-00352-CMC)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald E. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald E. Robinson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Robinson’s 42 U.S.C. § 1983 (2006) complaint.                 We have

reviewed the record and find no reversible error.                 Accordingly,

we deny Robinson’s motion for appointment of counsel and affirm.

Robinson    v.   McBride,      No.   3:13-cv-00352-CMC      (D.S.C.    May   14,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before   this    court   and   argument     would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2